DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(a) is acknowledged.  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement submitted on 11/2/2021 has been considered by the Examiner and made of record in the application file.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figures 6 and 7, reference character “1” has been used to designate both “Nnrf_Registration (NF1) Flag EnhancedSubscriptionSupported=True” and “Data Request (Notification Instructions)”; reference character “2” has been used to designate both “Nnrf_discovery (NF1) Flag EnhancedSubscriptionSupported=True”  and “Determine NF for UE Data”; reference character “3” has been used to designate both “Nnf_XX_Sussbcribe Notification event dubbing rate = 4 Notification Time Window: (2-3 AM daily)” and “Data already being Collected?”; and reference character “4” has been used to designate both “Data source generates the notification according to the enhanced criteria given in the subscription API” and “Data Request/subscription”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The disclosure is objected to because of the following informalities: reference characters “1”, “2”, “3”, and “4” have each been used to designate different steps in Figures 6 and 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (U.S. Patent Application Publication No. 2020/0252813 A1) (hereinafter Li).

Regarding claim 1, Li discloses an apparatus comprising: at least one processor and at least one memory including a computer program code, the at least one memory and computer program code configured to, with the at least one processor (Li et al. 2020/0252813 - Paragraph 0389 discloses each of the entities performing the steps illustrated in FIGS. 16-23, such as the NWDA, NF, AMF, SMF, NRF, UPF, SCS/AS, NEF, NRF, DSF, PCF, and the like, may be logical entities that may be implemented in the form of software (i.e., computer-executable instructions) stored in a memory of, and executing on a processor of, an apparatus configured for wireless and/or network communications or a computer system such as those illustrated in FIG. 10 or FIG. 15.  That is, the method(s) illustrated in FIGS. 17-23 may be implemented in the form of software (i.e., computer-executable instructions) stored in a memory of an apparatus, such as the apparatus or computer system illustrated in FIG. 10 or FIG. 15, which computer executable instructions, when executed by a processor of the apparatus, perform the steps illustrated in FIGS. 17-23), cause the apparatus at least to:
receive, at a first network function from a second network function, a request for notification of at least one event, wherein the request comprises at least one condition to trigger notification of the at least one event (Figure 17 and paragraphs 0188 and 0202 disclose in step 1, the NWDA sends a subscription request to an NF to subscribe to certain events.  The NF may be a DSF, AMF, SMF, or UPF.  In the request, the NWDA may indicate different types of subscribed events with the desired parameters.  In one embodiment, the NWDA may subscribe to the following events at a SMF:  Total number, or rate of, rejected or failed connection attempts passes a threshold.  This could be further qualified to request a notification if the total number, or rate of, ejected or failed connection attempts with a particular cause value passes a threshold); and
provide a notification of at least one occurrence of the at least one event to the second network function according to the at least one condition (Figure 17 and paragraph 0249 disclose in step 3, over time, when the subscribed event takes place, the NF sends a notification message to indicate the type of event).

Regarding claim 2, as applied to claim 1 above, Li further discloses wherein the at least one condition comprises one or more of a time window, a number of occurrences of the at least one event, an occurrence of an event other than the at least one event, a request from the second network function for notification of the at least one event or expiry of a time period (Figure 17 and paragraphs 0188 and 0202 disclose in step 1, the NWDA sends a subscription request to an NF to subscribe to certain events.  The NF may be a DSF, AMF, SMF, or UPF.  In the request, the NWDA may indicate different types of subscribed events with the desired parameters.  In one embodiment, the NWDA may subscribe to the following events at a SMF:  Total number, or rate of, rejected or failed connection attempts passes a threshold.  This could be further qualified to request a notification if the total number, or rate of, ejected or failed connection attempts with a particular cause value passes a threshold.  Paragraphs 0224 and 0236 disclose the NWDA may subscribe to the following events at a UPF: The number of sessions without any traffic during a pre-configured time period exceeds a certain threshold).

Regarding claim 4, as applied to claim 1 above, Li further discloses wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus to, upon meeting the condition, provide a single notification for at least one occurrence of the at least one event or a combined notification for a plurality of occurrences of the at least one event (Figure 17 and paragraph 0249 disclose in step 3, over time, when the subscribed event takes place, the NF sends a notification message to indicate the type of event).

Regarding claim 5, as applied to claim 1 above, Li further discloses wherein the second network function is a network data analytics function or a consumer network function (Figure 17 and paragraph 0188 disclose in step 1, the NWDA sends a subscription request to an NF to subscribe to certain events.  Paragraph 0003 discloses in the 5G network architecture currently under development by 3GPP, Network Data Analytics (NWDA) is defined as a network function to represent operator managed network analytics).

Regarding claim 6, as applied to claim 1 above, Li further discloses wherein the first network function comprises a proxy function (Figure 17 and paragraph 0250 disclose in order to subscribe to some events at the SCS/AS, the NWDA may send the subscription request to the NEF, which forwards the request to the targeted SCS/AS).

Regarding claim 7, as applied to claim 6 above, Li further discloses wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus to receive the request from the second network function at the proxy function via a third network function (Figure 17 and paragraph 0250 disclose in order to subscribe to some events at the SCS/AS, the NWDA may send the subscription request to the NEF, which forwards the request to the targeted SCS/AS).

Regarding claim 8, as applied to claim 6 above, Li further discloses wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus to receive an indication of the at least one occurrence from at least one data source at the proxy function (Paragraph 0168 discloses with a network data analytics (NWDA) function provisioned by a 5G core network, the M2M server (i.e., SCS/AS) may provide some information, so that the NWDA is able to provide more accurate and richer information to the PCF and other network functions.  For example, the M2M server may inform the NWDA that all the sensors within the factory will only send infrequent small data, and that this data is only mobile originated (i.e., uplink link) from the sensors to the M2M server.  The downlink data will be only group based.  In other words, M2M server is always broadcasting the mobile terminated data to a group of sensors.  More specifically, M2M server may even provide some parameters in this case, such as the estimated frequency of the mobile originated small data as well as the group size for the mobile terminated group communication.  Combining this information with the network slice congestion level at NWDA can help the network slice assignment and session management process).

Regarding claim 9, as applied to claim 1 above, Li further discloses wherein the first network function comprises at least one of an access and mobility management function, a session management function, a policy control function, unified data management, an application function or an operations, administration and management entity (Figure 17 and paragraphs 0188 and 0202 disclose in step 1, the NWDA sends a subscription request to an NF to subscribe to certain events.  The NF may be a DSF, AMF, SMF, or UPF).

Regarding claim 10, as applied to claim 9 above, Li further discloses wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus to provide an indication from the first network function to a network resource function that the first network function supports conditional notification (Figure 17 and paragraphs 0188 and 0202 disclose in step 1, the NWDA sends a subscription request to an NF to subscribe to certain events.  The NF may be a DSF, AMF, SMF, or UPF.  In the request, the NWDA may indicate different types of subscribed events with the desired parameters.  In one embodiment, the NWDA may subscribe to the following events at a SMF:  Total number, or rate of, rejected or failed connection attempts passes a threshold.  This could be further qualified to request a notification if the total number, or rate of, ejected or failed connection attempts with a particular cause value passes a threshold.  Paragraphs 0224 and 0236 disclose the NWDA may subscribe to the following events at a UPF: The number of sessions without any traffic during a pre-configured time period exceeds a certain threshold.  Paragraph 0363 discloses the NFs provide the available types of event and information (e.g., those mentioned above) for network data analytics when registering with the NRF, so that the NWDA may obtain this information when registering with the NRF).

Regarding claim 11, Li discloses an apparatus comprising: at least one processor and at least one memory including a computer program code, the at least one memory and computer program code configured to, with the at least one processor (Paragraph 0389 discloses each of the entities performing the steps illustrated in FIGS. 16-23, such as the NWDA, NF, AMF, SMF, NRF, UPF, SCS/AS, NEF, NRF, DSF, PCF, and the like, may be logical entities that may be implemented in the form of software (i.e., computer-executable instructions) stored in a memory of, and executing on a processor of, an apparatus configured for wireless and/or network communications or a computer system such as those illustrated in FIG. 10 or FIG. 15.  That is, the method(s) illustrated in FIGS. 17-23 may be implemented in the form of software (i.e., computer-executable instructions) stored in a memory of an apparatus, such as the apparatus or computer system illustrated in FIG. 10 or FIG. 15, which computer executable instructions, when executed by a processor of the apparatus, perform the steps illustrated in FIGS. 17-23), cause the apparatus at least to:
provide, to a first network function from a second network function, a request for notification of at least one event, wherein the request comprises at least one condition to trigger notification of the at least one event (Figure 17 and paragraphs 0188 and 0202 disclose in step 1, the NWDA sends a subscription request to an NF to subscribe to certain events.  The NF may be a DSF, AMF, SMF, or UPF.  In the request, the NWDA may indicate different types of subscribed events with the desired parameters.  In one embodiment, the NWDA may subscribe to the following events at a SMF:  Total number, or rate of, rejected or failed connection attempts passes a threshold.  This could be further qualified to request a notification if the total number, or rate of, ejected or failed connection attempts with a particular cause value passes a threshold); and
receive a notification of the at least one event from the first network function at the second network function according to the at least one condition (Figure 17 and paragraph 0249 disclose in step 3, over time, when the subscribed event takes place, the NF sends a notification message to indicate the type of event).

Regarding claim 12, as applied to claim 11 above, Li further discloses wherein the at least one condition comprises one or more of a time window, a number of occurrences of the at least one event, an occurrence of an event other than the at least one event, a request from the second network function for notification of the at least one event or expiry of a time period (Figure 17 and paragraphs 0188 and 0202 disclose in step 1, the NWDA sends a subscription request to an NF to subscribe to certain events.  The NF may be a DSF, AMF, SMF, or UPF.  In the request, the NWDA may indicate different types of subscribed events with the desired parameters.  In one embodiment, the NWDA may subscribe to the following events at a SMF:  Total number, or rate of, rejected or failed connection attempts passes a threshold.  This could be further qualified to request a notification if the total number, or rate of, ejected or failed connection attempts with a particular cause value passes a threshold.  Paragraphs 0224 and 0236 disclose the NWDA may subscribe to the following events at a UPF: The number of sessions without any traffic during a pre-configured time period exceeds a certain threshold).

Regarding claim 14, as applied to claim 11 above, Li further discloses wherein the second network function is a network data analytics function or a consumer network function (Figure 17 and paragraph 0188 disclose in step 1, the NWDA sends a subscription request to an NF to subscribe to certain events.  Paragraph 0003 discloses in the 5G network architecture currently under development by 3GPP, Network Data Analytics (NWDA) is defined as a network function to represent operator managed network analytics).

Regarding claim 15, as applied to claim 11 above, Li further discloses wherein the first network function comprises a proxy function (Figure 17 and paragraph 0250 disclose in order to subscribe to some events at the SCS/AS, the NWDA may send the subscription request to the NEF, which forwards the request to the targeted SCS/AS).

Regarding claim 16, as applied to claim 15 above, Li further discloses wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus to provide the request from the second network function to the proxy function via a third network function (Figure 17 and paragraph 0250 disclose in order to subscribe to some events at the SCS/AS, the NWDA may send the subscription request to the NEF, which forwards the request to the targeted SCS/AS).

Regarding claim 17, as applied to claim 11 above, Li further discloses wherein the first network function comprises at least one of an access and mobility management function, a session management function, a policy control function, unified data management, an application function or an operations, administration and management entity (Figure 17 and paragraphs 0188 and 0202 disclose in step 1, the NWDA sends a subscription request to an NF to subscribe to certain events.  The NF may be a DSF, AMF, SMF, or UPF).

Regarding claim 18, as applied to claim 17 above, Li further discloses wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus to receive an indication at the second network function from a network resource function that the first network function supports conditional notification (Figure 17 and paragraphs 0188 and 0202 disclose in step 1, the NWDA sends a subscription request to an NF to subscribe to certain events.  The NF may be a DSF, AMF, SMF, or UPF.  In the request, the NWDA may indicate different types of subscribed events with the desired parameters.  In one embodiment, the NWDA may subscribe to the following events at a SMF:  Total number, or rate of, rejected or failed connection attempts passes a threshold.  This could be further qualified to request a notification if the total number, or rate of, ejected or failed connection attempts with a particular cause value passes a threshold.  Paragraphs 0224 and 0236 disclose the NWDA may subscribe to the following events at a UPF: The number of sessions without any traffic during a pre-configured time period exceeds a certain threshold.  Paragraph 0363 discloses the NFs provide the available types of event and information (e.g., those mentioned above) for network data analytics when registering with the NRF, so that the NWDA may obtain this information when registering with the NRF).

Regarding claim 19, Li discloses a method comprising:
receiving, at a first network function from a second network function, a request for notification of at least one event, wherein the request comprises at least one condition to trigger notification of the at least one event (Figure 17 and paragraphs 0188 and 0202 disclose in step 1, the NWDA sends a subscription request to an NF to subscribe to certain events.  The NF may be a DSF, AMF, SMF, or UPF.  In the request, the NWDA may indicate different types of subscribed events with the desired parameters.  In one embodiment, the NWDA may subscribe to the following events at a SMF:  Total number, or rate of, rejected or failed connection attempts passes a threshold.  This could be further qualified to request a notification if the total number, or rate of, ejected or failed connection attempts with a particular cause value passes a threshold); and
providing a notification of at least one occurrence of the at least one event to the second network function according to the at least one condition (Figure 17 and paragraph 0249 disclose in step 3, over time, when the subscribed event takes place, the NF sends a notification message to indicate the type of event).

Regarding claim 20, Li discloses a method comprising:
providing, to a first network function from a second network function, a request for notification of at least one event, wherein the request comprises at least one condition to trigger notification of the at least one event (Figure 17 and paragraphs 0188 and 0202 disclose in step 1, the NWDA sends a subscription request to an NF to subscribe to certain events.  The NF may be a DSF, AMF, SMF, or UPF.  In the request, the NWDA may indicate different types of subscribed events with the desired parameters.  In one embodiment, the NWDA may subscribe to the following events at a SMF:  Total number, or rate of, rejected or failed connection attempts passes a threshold.  This could be further qualified to request a notification if the total number, or rate of, ejected or failed connection attempts with a particular cause value passes a threshold); and
receiving a notification of the at least one event from the first network function at the second network function according to the at least one condition (Figure 17 and paragraph 0249 disclose in step 3, over time, when the subscribed event takes place, the NF sends a notification message to indicate the type of event).
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Considering claims 3 and 13, the best prior art found during the prosecution of the present application, Li, fails to disclose, teach, or suggest the limitations of wherein the time period increases after expiry of each time period in combination with and in the context of all of the other limitations in claims 3 and 13 and the claims upon which they respectively depend .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shariat et al. (U.S. Patent Application Publication No. 2020/0112868 A1) discloses improvements in and relating to telecommunications networks;
Ding et al. (U.S. Patent Application Publication No. 2020/0178198 A1) discloses server selection for vehicle communications and applications;
Lee et al. (U.S. Patent Application Publication No. 2020/0322775 A1) discloses network data collection method from network function device for network data analytic function;
Sun (U.S. Patent Application Publication No. 2020/0367110 A1) discloses a link quality obtaining method and apparatus;
Patil et al. (U.S. Patent Application Publication No. 2021/0014141 A1) discloses a system and method of closed loop analytics for network automation;
Han et al. (U.S. Patent Application Publication No. 2021/0099367 A1) discloses a method and apparatus for detecting service and analyzing service characteristic using NWDAF in mobile communication system;
Estevez et al. (U.S. Patent Application Publication No. 2021/0105656 A1) discloses a method and apparatus for determining analytics for service experience for a network slice instance;
Bennett et al. (U.S. Patent Application Publication No. 2021/0105665 A1) discloses an apparatus and method for network configuration;
Marquezan et al. (U.S. Patent Application Publication No. 2021/0168651 A1) discloses a device and method for UE registration assisted by analytics to support intra and inter network slice load balancing;
Lee et al. (U.S. Patent Application Publication No. 2021/0211970 A1) discloses an apparatus and method for controlling network slice data rate in wireless communication system;
Colom Lkuno (U.S. Patent Application Publication No. 2021/0321251 A1) discloses a method for querying and for subscribing PCF binding events for an address range in a 5g system;
Feder et al. (U.S. Patent No. 11,310,731 B1) discloses updating policy and radio access network decisions based on dispersion analytics of cellular systems;
Muñoz De La Torre Alonso et al. (U.S. Patent Application Publication No. 2022/0191664 A1) discloses optimization of services applied to data packet sessions; and
Puente Pestaña et al. (U.S. Patent Application Publication No. 2022/0232369 A1) discloses mapping a user plane function to a user equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642